Citation Nr: 1528708	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and other specified trauma-related disorder (previously rated as anxiety disorder, not otherwise specified).

2.  Entitlement to an effective date prior to April 17, 2009, for the grant of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In a December 2009 rating action, the RO denied entitlement to service connection for hypertension as secondary to service-connected psychiatric disability.  However, it is pertinent to note that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  Thus, this is not a separate claim, and the issue of entitlement to service connection for hypertension is properly before the Board, under any theory of entitlement.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and other specified trauma-related disorder (previously rated as anxiety disorder, not otherwise specified) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On April 17, 2009, but no earlier, VA received the Veteran's claim for service connection of bilateral hearing loss



CONCLUSION OF LAW

The criteria for an effective date prior to April 17, 2009, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.  Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  The RO provided the appellant pre-adjudication notice by a letter dated in April 2009.

VA has obtained the Veteran's service records and VA records, assisted the Veteran in obtaining evidence, and afforded the Veteran physical examinations.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word 'specifically,' and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an effective date back to the day following his discharge for the award of service connection for bilateral hearing loss.  He does not assert that he ever filed a claim for service connection of bilateral hearing loss prior to April 17, 2009.  The record does not contain any communication dated prior to this date reflecting any intent to seek benefits for this disability, although VA and private medical records reflect assessment of bilateral hearing loss in February and March 2009.  

An effective date prior to April 17, 2009, for the award of service connection for bilateral hearing loss is not warranted.  The Board acknowledges the Veteran's belief that his claim should have been awarded back to the date following his discharge.  However, the Board has reviewed the communications from the Veteran contained within the file, and has found no indication of any intent to apply for service connection of this disability dated prior to April 17, 2009.  Moreover, no communication in this regard appears within the first post-service year.  The evidence related to bilateral hearing loss dated in February and March 2009 does not reflect any intent to seek benefits for bilateral hearing loss.  KL, supra.; Crawford; supra.  Accordingly, April 17, 2009 is the appropriate effective date.  The claim must be denied.  Gilbert, supra. 


ORDER

Entitlement to an effective date prior to April 17, 2009, for the grant of service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to service connection for hypertension as secondary to both his service-connected type II diabetes mellitus and his service-connected psychiatric disability.  In July 2009, he was afforded a VA examination to address whether hypertension was caused or aggravated by the service-connected type II diabetes mellitus.  See 38 C.F.R. § 3.310.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

VA examination in July 2009 appeared to result in a favorable etiological opinion, albeit with no rationale, with the examiner assessing essential hypertension.  Hypertension, standing alone and not the result of diabetes-induced renal disease, i.e., essential hypertension, is not found among the complications of diabetes mellitus.  Flynn v. Brown, 6 Vet. App. 500, 506 (1994).  The AOJ sought an addendum to the opinion, and the examiner apparently relayed an addendum through an assistant to the effect that hypertension was "not a result of [the Veteran's] diabetes" because in 2008 the Veteran had "no specific symptoms for hypertension."  See August 2009 e-mail thread.  

The July 2009 examination report and its addendum are insufficient.  The examiner initially offered a favorable opinion, but later apparently reversed it, finding that the type II diabetes did not result in hypertension.  The opinion does not address the question of aggravation by type II diabetes mellitus or contain adequate rationale, particularly in light of the apparent assessment of essential hypertension.  Moreover, it does not address the question of whether hypertension is caused or aggravated by service-connected psychiatric disability.  Accordingly, it must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred hypertension during service?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected type II diabetes mellitus and/or other specified trauma-related disorder (previously rated as anxiety disorder, not otherwise specified) caused hypertension? 

If it is determined that hypertension was not caused by the service-connected type II diabetes mellitus and/or other specified trauma-related disorder (previously rated as anxiety disorder, not otherwise specified), the examiner should opine whether it is at least as likely as not that hypertension has been aggravated (that is, permanently worsened) by service-connected type II diabetes mellitus and/or other specified trauma-related disorder (previously rated as anxiety disorder, not otherwise specified) beyond its natural progression.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) that considers any evidence associated with the claims file since the last SSOC, and given the opportunity to respond thereto before this case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


